DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the objections and rejections set forth in the Non-Final Rejection mailed 10/28/2020.  Applicant’s arguments, filed 1/28/2021, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 1/28/2021.   See, for example, the remarks set forth on pages 11 and 13-18.




After a thorough search, and in light of the prior art of record, claims 1-23 (renumbered as 1-7, 16-17, 9-12, 18, 8, 13-15, 19-20, 23 and 21-22) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Agrawal, Shikha, et al., “Survey on Anomaly Detection using Data Mining Techniques”, Procedia Computer Science, Vol. 60, © 2015, Elsevier, pp. 708-713.
General survey of anomaly detection techniques – clustering, classification, hybrid (pp. 710-712). 

Das, Kaustav, et al., “Detecting Anomalous Records in Categorical Datasets”, KDD ‘07, San Jose, CA, August 12-15, 2007, pp. 220-229.
Association rule mining (p. 221), defining “normality” (p. 222).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 12, 2021